

SEPARATION AGREEMENT AND RELEASE
This Separation Agreement and Release (the “Agreement”) is entered as of the 5th
day of May 2015 by and between Delbert Humenik (“Executive”) and DEX MEDIA, INC.
(the “Company”).
1.Effective May 5, 2015 (the “Termination Date”), Executive’s employment with
the Company is terminated without cause and Executive will cease to serve as an
officer, employee, and, as applicable, director of the Company and its
subsidiaries and affiliates. For the avoidance of doubt, the termination of
Executive’s employment is “without Cause,” and is not “in conjunction with a
Change in Control” as such capitalized terms are defined in the Company’s
Severance Plan – Executive Vice Presidents and above, effective as of July 30,
2014 (the “Plan”), a copy of which is attached hereto as Exhibit A and made a
part hereof as if set forth in full herein.
2.    Subject to this Agreement and to the terms and conditions of the Plan and
the Confirmation of Severance Protection letter dated as of November 4, 2014, a
copy of which is attached hereto as Exhibit B and made a part hereof as if set
forth in full herein, Executive shall be entitled to the payments and benefits
set forth in the termination letter dated May 5, 2015, a copy of which is
attached hereto as Exhibit C. Executive waives, releases and agrees never to
assert in any manner against the Company, or any of its subsidiaries or
affiliates his right to any payment or benefit not set forth on Exhibit C,
including any payment or benefit under any employee benefit plan (whether or not
subject to the Employee Retirement Income Security Act of 1974, as amended)
other than the SuperMedia Pension Plan for Management Employees, the SuperMedia
Savings Plan or any plan sponsored by the Company or its affiliates which
provides for post-retirement health benefits. Executive acknowledges that the
provisions of Section 3.1(d) of the Plan (pursuant to which payments and
benefits under the Plan are subject to the execution of the General Release and
the Executive’s continued compliance with his obligations under the Intellectual
Property Agreement dated as of November 11, 2010, and Employee Confidentiality
and Non-Compete Agreement dated as of November 11, 2010, copies of which are
attached hereto as Exhibit D and Exhibit E, respectively, and made a part hereof
as if set forth in full herein) shall apply to the amounts paid or payable to
Executive under this Agreement and the Plan, and Executive hereby affirms his
obligations pursuant to such Employer Protection Obligations and acknowledges
the Company’s rights thereunder. For the avoidance of doubt, Executive
acknowledges and agrees that, notwithstanding anything to the contrary in the
definitive agreements related to the Executive’s stock options, the Executive’s
stock options that are listed in Exhibit C as unexercisable as of the
Termination Date shall immediately expire upon the Termination Date and
Executive shall have no further rights to any such stock options.
3.    In consideration of the premises and the payments and benefits to be made
or provided by the Company to Executive under this Agreement and the Plan,
Executive, for himself and for the executors and administrators of his estate,
his heirs, successors and assigns, hereby releases and forever discharges the
Company, its subsidiaries, its affiliates and their current and former officers,
directors, employees and stockholders (collectively, the “Released Parties”)
from, and waives and agrees never to assert against the Released Parties, any
and all claims, actions, causes of action, suits, sums of money, debts, dues,
accounts, reckonings, bonds, bills, covenants, contracts, controversies,
agreements, promises, demands or damages of any nature whatsoever or by reason
of any matter, cause or thing regardless of whether known or unknown at present,
including without limitation, claims under any purported retiree life insurance
plan, against the Company or any of its current or former officers, directors,
employees or stockholders that Executive ever had, now has or hereafter can,
shall or may have for, upon, arising out of or relating to his employment, the
termination of his employment, any transaction, dealing, relationship (including
the Executive’s ownership of Company stock options, equity based awards, or
other securities directly or through any employee plan or other agreement),
plan, policy or program of the Company, conduct, act or omission, or any other
matter or thing whatsoever occurring or existing at any time prior to and
including the date of this Agreement (collectively defined herein as “Claims”).
The foregoing release includes, but is not limited to, all claims Executive
might have under Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. §§2000e, et. seq.; 42 U.S.C. §§1981, et. seq.; the Texas Commission on
Human Rights Act, Tex. Rev. Civ. Stat. Art. 5221k; the Americans with
Disabilities Act, 29 U.S.C. §§2000e, et. seq.; the Age Discrimination in
Employment Act; the Older Workers Benefits Protection Act; the federal Family
and Medical Leave Act; the Texas Labor Code, Section 451 et. seq.; the
Securities Exchange Act of 1934, codified at 15 U.S.C. § 78a, et. seq.; the
Securities Act of 1933, codified at 15 U.S.C. § 77a, et. seq.; the Texas
Business and Commerce Code; the Texas Securities Act, Tex. Rev. Stat. Ann art.
581-33 and any other state securities or Blue Sky law; the Employee Retirement
Income Security Act of 1974, codified at 29 U.S.C. § 1001, et. seq.; and any and
all statutory and common law causes of action for defamation; slander; slander
per se; defamation per se; false light; tortious interference with prospective
business relationships; assault; sexual assault; battery; sexual harassment;
sexual discrimination; hostile work environment; discrimination; retaliation;
workers’ compensation retaliation; wrongful termination; intentional infliction
of emotional distress; breach of a duty or obligation of any kind or
description, including any implied covenant of good faith and fair dealing; and
for breach of contract or any tort whatsoever, as well as any expenses or
attorney’s fees. The parties acknowledge that this Agreement does not either
affect the rights and responsibilities of the Equal Employment Opportunity
Commission to enforce the Age Discrimination in Employment Act, or justify
interfering with the protected right of an employee to file a charge or
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission under the Age Discrimination in Employment Act. In the
event the Equal Employment Opportunity Commission commences a proceeding against
the Company in which Executive is a named party, Executive agrees to waive and
forego any monetary claims which may be alleged by the Equal Employment
Opportunity Commission to be owed to Executive. This paragraph 3 and any
provision in this Agreement to the contrary notwithstanding, the Company agrees
that nothing in this Agreement is intended to release, discharge, waive,
restrict or in any manner limit Executive’s rights under and concerning
enforcement of this Agreement and the Plan.
4.    Executive shall not make any statements, either directly or through other
persons or entities that are disparaging to or of the Company or any of its
affiliates, management, current or former officers, directors, shareholders,
services, products, operations, prospects or any other matters relating to the
Company’s businesses.
5.    The Company has advised Executive in writing to consult with an attorney
prior to executing this Agreement. By executing this Agreement, Executive
acknowledges that (a) he has been provided an opportunity to consult with an
attorney or other advisor of his choice regarding the terms of this Agreement,
(b) he has been given twenty-one (21) days in which to consider whether he
wishes to enter into this Agreement, (c) he has elected to enter into this
Agreement knowingly and voluntarily, (d) his waiver of rights or claims is in
exchange for the good and valuable consideration herein; and (e) if he does so
within fewer than twenty-one (21) days from receipt of this Agreement, he has
knowingly and voluntarily waived the remaining time. Executive agrees and
understands that he may revoke this Agreement regarding his release of claims
under the Age Discrimination in Employment Act within seven (7) days after
signing it (the “Revocation Period”). Revocation is only effective if Executive
delivers a written notice of revocation to Company within seven (7) days after
signing this Agreement. Executive understands that this Agreement shall be fully
effective and binding upon all parties hereto immediately upon execution of this
Agreement except as to rights or claims arising under the Age Discrimination in
Employment Act, in which case Executive has the Revocation Period to revoke his
release of those claims. Executive further acknowledges that, notwithstanding
anything to the contrary contained herein or in the Plan, Executive shall not be
entitled to receive severance payments and benefits under this Agreement or the
Plan if Executive revokes this Agreement or if the Revocation Period has not
expired within 60 days after the Termination Date.
6.    Each of the parties hereto agrees to keep confidential the specific terms
of this Agreement, and shall not disclose the terms of this Agreement to any
person except its own financial, tax, and legal advisors, unless required to
disclose such terms to others by legal process or applicable law, in which event
the party so ordered shall to the extent practical under the circumstances first
give notice to the other party in order that such other party may have an
opportunity to seek a protective order. This Agreement may be disclosed or
appended as an exhibit to any securities filing required to be made by the
Company; however, after having been so disclosed or appended, Executive shall
have a further duty of confidentiality concerning this Agreement, as set forth
in this paragraph. In addition, Executive agrees that he remains bound to any
agreement he previously executed with the Company or any of its subsidiaries or
affiliates, including but not limited to, the Company’s Intellectual Property
Agreement and the Employee Confidentiality and Non-Compete Agreement. If any of
the terms of this Agreement conflict with the terms of previous agreements
executed by Executive, the terms of this Agreement shall be controlling.
7.    Executive has returned, or promptly after the execution of this Agreement
will return, to the Company all property of the Company, including but not
limited to, any computers, telephones, documents, books, records (whether in
electronic format or hard copy), reports, files, correspondence, notebooks,
manuals, notes, specifications, mailing lists, credit cards and data in his
possession or control. The Company may take reasonable steps to electronically
examine such computer equipment that Executive used in the course of his
employment. If the Executive later discovers that he has any of the Company’s
proprietary or confidential information (as set forth in the Employee
Confidentiality and Non-Compete Agreement) remaining in his possession or
control, the Executive shall immediately return to the Company all such
proprietary or confidential information in the Executive’s possession and
control, including all copies and portions thereof.
8.    Executive shall continue to be indemnified for acts and omissions
occurring on or prior to the Termination Date to the fullest extent permitted
under applicable law and pursuant to the corporate governance documents of the
Company in accordance with their terms as in effect from time to time and that
certain Indemnity Agreement by and between Executive and the Company, dated as
of April 30, 2013 (the “Indemnification Agreement”). Executive shall be covered
under the Company’s directors’ and officers’ liability insurance policies in
effect from time to time on the same basis that other former directors and
officers are covered. Executive agrees to promptly notify the Company of any
claims made against him in his capacity as a former officer/employee of the
Company.
9.    Any notice to be given hereunder shall be in writing and shall be deemed
given when hand delivered or mailed by certified mail, return receipt requested,
addressed as follows:
To Executive at:    Delbert Humenik
1109 Tina Trail
Southlake, TX 76092


To the Company at:    2200 West Airfield Drive
P. O. Box 619810
D/FW Airport, Texas 75261-9810
Attention: General Counsel
10.    The payment of any amount pursuant to this Agreement shall be subject to
all applicable tax withholding. The terms of this Agreement and the Plan are
intended to comply with, or be exempt from, the provisions of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) and, wherever
possible, shall be construed and interpreted to ensure that any payments that
may be paid, distributed, provided, reimbursed, deferred or settled under this
Agreement and the Plan will not be subject to any additional taxation or premium
interest under Section 409A. Notwithstanding the foregoing, Executive shall be
solely responsible, and the Company shall have no liability, for any taxes,
acceleration of taxes, interest or penalties arising under Section 409A. Subject
to the preceding sentence and notwithstanding any provision of this Agreement or
the Plan to the contrary, the following provisions shall apply for purposes of
complying with Section 409A:
(a)    Any cash severance payment that may be paid or provided under the Plan is
intended to meet the short-term deferral exemption under Section 409A and shall
be paid on the 60th day following Executive’s date of termination, provided,
that the Executive has not previously exercised any revocation rights described
in paragraph 5 above and that the Revocation Period with respect to the exercise
of such rights shall have previously expired.
(b)    Notwithstanding Section 4.1 of the Plan, with respect to any
post-termination group health plan coverage, (1) for the period of time during
which Executive would be entitled (or would, but for this Plan, be entitled) to
continuation coverage under a group health plan of the Company under section
4980B of the Code (COBRA) if Executive elected such coverage and paid the
applicable premiums (generally, such period is 18 months and is herein referred
to as the “initial post-termination coverage period”), Executive shall pay the
amount of the applicable premium on a monthly basis and the Company will pay the
balance of the premium; and (2) during the balance of the period described in
the Plan, if any (following the expiration of the initial post-termination
coverage period), Executive shall pay the full cost of the coverage as
determined under the then current practices of the Company on a monthly basis,
and, at or as soon as practicable (but not more than 2½ months) after the end of
each calendar year in which such coverage is provided, the Company shall pay
Executive an amount equal to the excess of the premiums paid by the Executive
for such coverage during such year over the amount that Executive would have
paid for such coverage if Executive’s employment had not terminated.
(c)    Except as otherwise required by Section 5 of Article III of Appendix to
the Plan, any payment under Article III of Appendix to the Plan shall be made no
later than the end of Executive’s taxable year next following Executive’s
taxable year in which the taxes are remitted or expenses are incurred, as the
case may be.
11.    Executive agrees to cooperate with the Company and its attorneys in
connection with any litigation or other proceeding arising out of or relating to
any matters in which Executive was involved prior to the Termination Date or
with respect to which Executive has information. Executive’s cooperation will
include, without limitation, providing assistance to the Company’s counsel,
experts and consultants and providing truthful testimony in pretrial and trial
or hearing proceedings. In the event that Executive’s cooperation is requested
after the Termination Date, the Company will (a) seek to minimize interruptions
to Executive’s schedule to the extent consistent with its interests in the
matter, and (b) reimburse Executive for all reasonable and appropriate
out-of-pocket expenses actually incurred by Executive in connection with such
cooperation upon reasonable substantiation of such expenses. The foregoing is in
addition to and shall not be deemed to modify the Company’s obligations to
indemnify Executive under paragraph 8 of this Agreement, the Indemnification
Agreement, and the corporate governance documents of the Company.
12.    The Company represents and warrants to Executive that (assuming this
Agreement constitutes the legal, valid and binding obligation of Executive) this
Agreement constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except that such
enforceability (a) may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, receivership, moratorium or other similar laws
affecting or relating to the enforcement of creditors’ rights generally, and

(b) is subject to the general principles of equity (regardless of whether
considered in a proceeding in law or equity).
13.    This Agreement may not be amended except by mutual written agreement of
Executive and an authorized officer of the Company. No waiver by any party to
this Agreement at any time of any breach by the other party of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. Any waiver to be effective must
be in writing and signed by the party against whom it is being enforced. In the
event there is a conflict between any provision of this Agreement and any
provision of any employee plan or other agreement, plan, policy or program of
the Company, the provisions of this Agreement shall control.
14.    Except as otherwise expressly provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors, heirs (in the case of the Executive) or assigns. This Agreement
shall be governed by the substantive laws of the State of Texas, without giving
effect to any principles of conflicts of law.
15.    The Company and Executive agree to execute and deliver such documents and
other instruments and take such further actions as may be reasonably necessary
and appropriate to carry out the purposes of this Agreement.
[Signature page follows.]





- 1 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have each executed this Agreement as of the date
first written above.


DEX MEDIA, INC.    EXECUTIVE:
By:/S/ Raymond R. Ferrell    
Name: Raymond R. Ferrell    
Title: Executive Vice President — General Counsel and Corporate Secretary
/s/ Del Humenik       
Delbert Humenik 






